Exhibit 10.16
AMENDMENT NO. 1 AND LIMITED WAIVER
TO
LOAN AND SECURITY AGREEMENT
     This Amendment No. 1 and Limited Waiver to Loan and Security Agreement
(this “Amendment”) is entered into this 12th of November, 2007, by and among Rae
Systems Inc., a Delaware corporation (“Borrower”), and Silicon Valley Bank
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of March 14, 2007 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which the Bank has extended and
will make available to Borrower certain advances of money.
     B. Borrower (a) is in default of the Loan Agreement due to its failure to
deliver to Bank duly completed Borrowing Base Certificates each signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date) for the months ending July 31, 2007 and August 31,
2007 (the “Existing Defaults”), and (b) desires that Bank (i) provide the
limited waiver of the Existing Defaults, and (ii) amend the Loan Agreement upon
the terms and conditions more fully set forth herein.
     C. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
provide the conditional limited waiver contained herein and so amend the Loan
Agreement.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Events of Default. Borrower acknowledges that there exists the Events of
Default under Section 6.2(c) of the Loan Agreement due to the Existing Defaults.
     2. Limited Waiver. Bank hereby agrees, subject to the terms of Section 6
hereof, to waive the Existing Defaults.
     3. Amendment to Loan Agreement.
          3.1 Section 6.2(a) of the Loan Agreement. Section 6.2(a) of the Loan
Agreement is amended and restated in its entirety and replaced with the
following:

 



--------------------------------------------------------------------------------



 



     (a) Deliver to Bank: (i) as soon as available, but no later than the
earlier of (A) five (5) days after filing with the Securities Exchange
Commission or (B) fifty (50) days after the end of each fiscal quarter, (1) the
Borrower’s 10Q and (2) Borrower prepared consolidating financial statements
which shall include balance sheets and income statements; (ii) as soon as
available, but no later than the earlier of (A) five (5) days after filing with
the Securities Exchange Commission or (B) ninety (90) days after the end of each
fiscal year, the Borrower’s 10K and an unqualified opinion of the financial
statements prepared by an independent certified public accounting firm
reasonably acceptable to Bank; (iii) as soon as available, but no later than
five (5) days after filing with the Securities Exchange Commission, the
Borrower’s 8K reports; (iv) within 45 days after the end of each fiscal year,
annual financial projections (which shall include projected balance sheets,
income statements and cash flow statements) for the following fiscal year (on a
quarterly basis) as approved by Borrower’s board of directors, together with any
related business forecasts used in the preparation of such annual financial
projections; (v) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of $1,000,000 or more; and (vi) budgets, sales
projections, operating plans or other financial information Bank reasonably
requests.
          Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant
to Section 6.2(a) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s or another
website on the Internet; provided, that Borrower shall provide paper copies to
Bank of the Compliance Certificates required by Section 6.2(d).
          3.2 Exhibit D, “Compliance Certificate” of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A
attached hereto.
     4. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on or about the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

2



--------------------------------------------------------------------------------



 



               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations; and
               (g) Borrower understands and acknowledges that Bank is entering
into this Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.
     5. Limitation. The limited waivers and amendment set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be a forbearance, waiver or modification of any other term or condition of the
Loan Agreement or of any other instrument or agreement referred to therein or,
except for the waivers, consents and amendments provided herein, to prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) , except for the waivers, consents and amendments provided
herein,to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     6. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          6.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank;
          6.2 Payment of Amendment Fee. Borrower shall have paid Bank an
amendment fee equal to $1,000; and
          6.3 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.
     7. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if

3



--------------------------------------------------------------------------------



 



the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.
     8. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     9. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
[signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

                      Borrower:   Rae Systems Inc.
a Delaware corporation    
 
                   
 
  By:  /s/ Randall K. Gausman                     Printed Name:  Randall K.
Gausman    
 
             
 
          Title:  Chief Financial Officer                
 
                    Bank:   Silicon Valley Bank    
 
                   
 
  By: /s/ Tom Smith                     Printed Name: Tom Smith    
 
             
 
          Title: Senior Relationship Manager                

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT D
COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK   Date:                     FROM: RAE SYSTEMS INC.    

The undersigned authorized officer of RAE Systems Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _________ with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Quarterly financial statements (along with Borrower
prepared consolidating financial statements) with
Compliance Certificate
  Quarterly within earlier of 5 days of filing 10Q or 50 days of quarter end  
Yes     No
 
       
Annual financial statement (CPA Audited) + CC
  within earlier of 5 days of filing 10K or 90 days of FYE   Yes     No
 
       
8-K
  Within 5 days after filing with SEC   Yes     No
 
       
Borrowing Base Certificate A/R & A/P Agings
  When the outstanding Obligations Under Section 2.1 are equal to or greater
than $3,000,000 for longer than 3 consecutive Business Days within a calendar
month, monthly within 30 days   Yes     No
 
       
Projections
  Within 45 days of FYE   Yes     No
 
       
Cash balance report
  Within 30 days of end of month   Yes     No

                    Financial Covenant   Required   Actual   Complies
Maintain at all times:
                 
Tested as of the last day of each fiscal quarter, a Minimum Quick Ratio
    1.0:1.0       ________:1.0   Yes     No
Tested as of the last day of each fiscal quarter, a Minimum Tangible Net Worth
plus 50% of Net Income plus 50% of net cash proceeds of equity issuances
  $ 35,000,000     $
 
  Yes     No

 



--------------------------------------------------------------------------------



 



     The following financial covenant analys[is][es] and information set forth
in Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

                              RAE SYSTEMS INC.     BANK USE ONLY
 
                           
 
        Received by:              
 
                           
 
              AUTHORIZED SIGNER            
 
                           
By:
        Date:                  
 
                     
 
                             
Name:
    Verified:                
 
                         
 
              AUTHORIZED SIGNER              
Title:
    Date:                  
 
                       
 
                                      Compliance Status:          Yes     No

2